DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 14-21 are dependent upon claim 10, which cites the limitation “the layer of piezoelectric material is directly bonded to the layer of the second material.” Claim 14 further cites that “the layer of piezoelectric material is bonded to the layer of the second material with an adhesive material.” As such, claim 14 provides an intervening layer between the piezoelectric material and the second material, such that the limitation of claim 10 is not met. The specification cites embodiments where the limitation of claim 10 is met (Fig. 4A, wherein the bond may be a direct fusion bond, page 10, lines 1-7 of the specification), and embodiments where an intervening adhesion layer is provided (Fig. 4B, page 2, lines 26-30 of the specification). The specification does not provide enablement for the condition where both the limitations of claim 10 and 14 are met. All instances of the adhesion layer in the drawings provide the adhesion layer across the entire length of the interface between the piezoelectric material and the second material, and further the use of an adhesive is described in the specification as an alternative to the cited direct bonding method (page 10, lines 1-7). As such, enablement is not provided for claims 14-21.
The examiner further notes that the limitations of claims 14-20 in the absence of the limitation of claim 10 would be subject to rejection over Bhattacharjee et al. in view of Akiyama as per the combination below, and that claim 21 would be subject to rejection over Bhattacharjee alone, as the low resistivity layer 50 may comprise a metal material ([0049]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, & 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharjee et al. (US PGPub 20170288629)
As per claim 1:
Bhattacharjee et al. discloses in Fig. 13:
A surface acoustic wave (SAW) resonator (devices may be SAW resonators, and SAW resonators are used for illustration, [0004]) comprising: 
a multilayer piezoelectric substrate, 
the multilayer piezoelectric substrate including a 5layer of piezoelectric material (thin film piezoelectric layer 30) having a lower surface bonded to an upper surface of a layer of a second material (substrate 28) different from the piezoelectric material ([0041]) that improves the temperature stability and reliability of the SAW resonator (as the materials match that of the disclosed invention, this limitation is disclosed); 
a plurality of interdigital transducer electrodes (fingers 38) disposed on the multilayer piezoelectric substrate; 
and 10a layer of dielectric material (functional layer 52, silicon dioxide, [0055]) disposed on an upper surface of the interdigital transducer electrodes and the multilayer piezoelectric substrate.

	As per claim 2:
	Bhattacharjee et al. discloses in Fig. 13:
the layer of second material is a continuous layer (as seen in Fig. 13).

	As per claim 3:
Bhattacharjee et al. discloses in Fig. 13:
the layer of second material is bonded to the lower surface of the layer of piezoelectric material beneath an entirety of the SAW resonator (as seen in Fig. 13).

	As per claim 4:
	Bhattacharjee et al. discloses in Fig. 13:
the second material has a lower coefficient of 20thermal expansion than the piezoelectric material (silicon has a lower coefficient of thermal expansion than Lithium Niobate, materials noted in [0041]).

	As per claim 5:
	Bhattacharjee et al. discloses in Fig. 13:
the second material has a higher thermal conductivity than the piezoelectric material (silicon has a higher thermal conductivity than Lithium Niobate, materials noted in [0041]).

	As per claim 6:
Bhattacharjee et al. discloses in Fig. 13:
the second material has a higher toughness than the piezoelectric material (silicon has a higher toughness than Lithium Niobate, materials noted in [0041]).

	As per claim 7:
	Bhattacharjee et al. discloses in Fig. 13:
the second material is selected from the group consisting of silicon, aluminum nitride, silicon nitride, magnesium oxide spinel, magnesium 30oxide crystal, or sapphire ([0041]).

	As per claim 8:
	Bhattacharjee et al. discloses in Fig. 13:
the layer of piezoelectric material is thinner than the layer of the second material (as seen in Fig. 13, and [0041], wherein noted wavelengths are smaller for the given frequencies [0047]).

	As per claim 10:
	Bhattacharjee et al. discloses in Fig. 13:
the layer of piezoelectric material is directly bonded to the layer of the second material (low resistivity layer 50 may be a layer of substrate 28 that may be doped or have ion implantation, [0049], such that it is a part of substrate 28, with thin film piezoelectric layer 30 being bonded to substrate 28 by direct bonding, [0041]).

	As per claim 11:
	Bhattacharjee et al. discloses in Fig. 13:
the layer of piezoelectric material is covalently bonded to the layer of the second material ([0041]).

	As per claim 22:
Bhattacharjee et al. discloses in Fig. 13:
the upper surface of the layer of second material includes a trap rich layer (doping or ion implantation to reduce the resistivity of the top layer of substrate 28 [0049]).

	As per claim 23:
	Bhattacharjee et al. discloses in Fig. 13:
	An electronics module (filter, [0004]) having at least one radio frequency filter (filter, [0004]) including at least one surface acoustic wave resonator (devices may be SAW resonators, and SAW resonators are used for illustration, [0004]), the surface acoustic wave resonator comprising: 
multilayer piezoelectric substrate including a 5layer of piezoelectric material (thin film piezoelectric layer 30) having a lower surface, 
and a layer of a second material (substrate 28) different from the piezoelectric material having ([0041]) an upper surface bonded to the lower surface of the layer of piezoelectric material,
the second material reducing insertion loss, increasing power durability, increasing reliability, and/or reducing sensitivity of operating parameters of the filter to changes in temperature (as the materials and structure match that of the disclosed invention, this limitation is disclosed); 
25and a plurality of interdigital transducer electrodes (fingers 38) disposed on the multilayer piezoelectric substrate.


	As per claim 24:
Bhattacharjee et al. discloses in Fig. 13:
	An electronics device (filter for communications, [0004]) with an electronics module (filter, [0004]) having at least one radio frequency filter (filter, [0004]) including at least one surface acoustic wave resonator (devices may be SAW resonators, and SAW resonators are used for illustration, [0004], wherein the claim provides no further limitation on the device or module other than having a filter with a SAW resonator (wherein a SAW resonator is a filter)), the surface acoustic wave resonator comprising: 
a multilayer piezoelectric substrate including a 5layer of piezoelectric material (thin film piezoelectric layer 30) having a lower surface, 
and a layer of a second material (substrate 28) different from the piezoelectric material having ([0041]) an upper surface bonded to the lower surface of the layer of piezoelectric material,
the second material reducing insertion loss, increasing power durability, increasing reliability, and/or reducing sensitivity of operating parameters of the filter to changes in temperature (as the materials and structure match that of the disclosed invention, this limitation is disclosed); 
25and a plurality of interdigital transducer electrodes (fingers 38) disposed on the multilayer piezoelectric substrate.
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (US PGPub 20170288629) over Akiyama et al. (US PGPub 20190288661)
As per claim 9:
Bhattacharjee et al. does not disclose:
the layer of piezoelectric material is at least twice as thick as a wavelength of a main acoustic wave excitable by the SAW resonator.
	Akiyama et al. discloses:
The layer of piezoelectric material of a SAW resonator may be at least twice as thick as a wavelength of a main acoustic wave excitable by the SAW resonator ([0102]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to make the layer of piezoelectric material to be at least twice as thick as a wavelength of a main acoustic wave excitable by the SAW resonator to provide the benefit of increasing the Q value, as taught by Akiyama et al. ([0102]).

As per claim 12:
Bhattacharjee et al. discloses that the piezoelectric material may be bonded to the second material using known in the art surface activation steps ([0041]).
Bhattacharjee et al. does not disclose:
the lower surface of the layer of 15piezoelectric material bonded to the layer of the second material is roughened.
	Akiyama discloses:
Bonding of a support substrate 2 and a piezoelectric single crystal substrate 1, comprising the steps of roughing the lower surface of the layer of piezoelectric material ([0054-0055]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the surface activation method of Akiyama to bond the piezoelectric material and the second material together as an art-recognized bonding method for piezoelectric materials that provides the desired function of Bhattacharjee et al.

	As per claim 13:
	Bhattacharjee et al. discloses that the piezoelectric material may be bonded to the second material using mechanical interlocking ([0041]).
	Bhattacharjee et al. does not disclose a plurality of obstacles formed of the second material extend from the upper surface of the layer of the second material into the layer of piezoelectric material.
	Akiyama discloses:
Bonding of a support substrate 2 and a piezoelectric single crystal substrate 1, comprising the steps of roughing the lower surface of the layer of piezoelectric material and the upper surface of the support substrate to form ([0054-0055]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to roughen the opposed surfaces of the piezoelectric material and the second material to provide a mechanical interlocking, as suggested by Bhattacharjee et al., between roughened surfaces of the materials wherein a plurality of obstacles formed of the second material extend from the upper surface of the layer of the second material into the layer of piezoelectric material, as an art-recognized method of bonding a piezoelectric material and a substrate together, as disclosed by Akiyama.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel S Outten/Primary Examiner, Art Unit 2843